                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. CV 19-02214-FMO (DFM)                                         Date: July 18, 2019
    Title   Thomas C. Acuna v. Los Angeles County Sheriff’s Department, et al.



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                        Denise Vo                                          Not Present
                       Deputy Clerk                                      Court Reporter
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:      (IN CHAMBERS) Order to Show Cause


      On March 25, 2019, Plaintiff filed a civil rights complaint alleging that the Los Angeles
County Sheriff’s Department refused to provide him with necessary medical care and either
ignored his grievances or retaliated against him when he filed them. See Dkt. 1. Plaintiff’s
complaint was not accompanied by the necessary filling fee. On June 27, 2019, the Court ordered
Plaintiff to submit a completed CV-60P by July 18, 2019. See Dkt. 5. On July 15, 2019, the Court
received Plaintiff’s service copy of its June 27 order after it was returned as undeliverable. See Dkt.
6. From the LASD website, it appears that Plaintiff was released on June 24, 2019.

       Local Rule 41-6 requires a pro se plaintiff to keep the Court apprised of his current address.
Failure to maintain a current address creates the risk that a party will not receive the Court’s
orders or documents filed by opposing parties. As a result, the Court requires a party—even one
proceeding in forma pauperis like Plaintiff—to maintain a current address. The Court accordingly
ORDERS Plaintiff to provide a current address to the Court within fourteen (14) days of this
order. Notice to the Court of a current address shall be deemed a sufficient response to this
order. Plaintiff is expressly warned that failure to notify the Court of a current address may
result in a recommendation to the District Judge that this case be dismissed with or without
prejudice for lack of prosecution.




CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: dv
                                                                                             Page 1 of 1
